Citation Nr: 0411503	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  03-23 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Legal eligibility to VA nonservice-connected death 
pension benefits.

2.  Legal eligibility to accrued benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had recognized guerrilla service from December 
1942 to July 1945.  He died on October [redacted], 1995.  The 
appellant is his surviving spouse.

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which determined that 
the appellant was not legally eligible for a nonservice-
connected death pension or accrued benefits.

As discussed below, the issue of entitlement to service 
connection for the cause of the veteran's death is being 
REMANDED to the RO via the Veterans Benefits Administration's 
Appeals Management Center (VBA AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran had recognized military service as a guerilla 
from December 1942 to July 1945 (during World War II).

2.  Service connection was not established for any disease or 
injury during the veteran's lifetime.

3.  The veteran did not have any claims pending at the time 
of his death.

4.  The veteran died on October [redacted], 1995, and the appellant 
filed a claim for accrued benefits on March 16, 2001.


CONCLUSIONS OF LAW

1.  The appellant is not eligible for a nonservice-connected 
death pension based on the veteran's recognized military 
service.  38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 
(2003).

2.  There is no legal entitlement to accrued benefits in the 
absence of a pending claim at the time of the veteran's 
death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a letter of August 2002, the RO informed the 
appellant that she did not meet the legal requirements for 
entitlement to a nonservice-connected death pension or 
accrued benefits.  She was informed that recognized guerilla 
service would not make her eligible for a nonservice-
connected pension and that there was no legal entitlement to 
accrued benefits, as she did not file this claim within one 
year of the veteran's death.  The letter of August 2002 
informed the appellant of the actions she must take and the 
type of evidence required in order to establish her claim for 
a VA death pension and accrued benefits.  This letter 
informed her of the need for official U. S. Government 
recognition of appropriate military service in order to be 
eligible for a nonservice-connected death pension.  She was 
informed that VA had already verified the veteran's dates and 
type of military service with the U. S. Armed Forces.

In the Statement of the Case (SOC) issued in May 2003, VA 
specifically notified the appellant of the evidence that it 
had considered.  The SOC also notified her of the pertinent 
laws and regulations and the reasons and bases for VA's 
decision.  Specifically, the SOC notified the appellant of 
the relevant law and regulations governing the award of a 
nonservice-connected death pension and accrued benefits and 
she was given an opportunity to comment on them.  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include the veteran's 
military records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The appellant has not asserted that the 
veteran ever received medical treatment from VA or that he 
ever filed claims for disability benefits with the Social 
Security Administration or workers' compensation benefits 
with the Department of Labor.  Thus, there is no indication 
that other Federal department or agency records exist that 
are pertinent to the issues decided below.  See 38 U.S.C.A. 
§ 5106.  

The determination regarding the appellant's eligibility to a 
nonservice-connected death pension and accrued benefits is 
strictly a legal decision.  The former issue is determinate 
on the type of military service the veteran had with U. S. 
Armed Forces, and the latter issue is determinate on whether 
the veteran had an outstanding claim before VA at the time of 
his death and on what date the appellant filed her claim with 
VA.  Thus, there is no need for any type of VA medical 
examination or opinion, and no need to obtain any treatment 
records of the veteran's noted disabilities.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Regardless, the appellant 
has failed to identify any medical evidence pertinent to the 
current claims that is not already of record.  Finally, there 
is no requirement in the current case to inform the appellant 
of VA's inability to obtain identified private medical 
evidence.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 
3.159(e).  

In May 2003, the appellant apparently requested a hearing 
before a Decision Review Officer (DRO) sitting at the RO.  
However, she withdrew this request on her substantive appeal 
(VA Form 9 with attachments) received in August 2003.  By 
letter of September 2003, VA informed the appellant that her 
case was being forwarded to the Board and, in effect, that it 
would not undertake any further development in this claim.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the claims decided below.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In the letter issued to the appellant in February 2002 that 
discussed the requirements of the VCAA, the RO requested that 
she submit information identifying pertinent evidence, or the 
evidence itself, to the RO within 60 days.  In the notice 
letter of August 2002, the RO failed to indicate any time 
limit for filling pertinent evidence.  Regardless, the 
provisions of the Veterans Benefits Act of 2003 now allow VA 
to complete decisions prior to the one year appeal period 
under 38 U.S.C.A. § 5103(b)(1).  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651 (Dec. 16, 
2003) (to be codified at 38 U.S.C. § 5103(b)(3)).  This 
provision was made retroactively effective from November 9, 
2000.  Id. at § 701(c).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In August 2002, the RO 
simultaneously informed the appellant of the requirements for 
legal eligibility to accrued benefits and a nonservice-
connected death pension, and notified her that these claims 
had been denied.  As the appellant is not eligible for a 
nonservice-connected death pension or accrued benefits as a 
matter of law, there is no additional/pertinent information 
to dispute VA's findings of August 2002.  Thus, further 
development of these issues would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1).  No amount of notice can change 
this legal finding.  The legal outcome is clearly dictated by 
the existing law regardless of any further notice the 
appellant might receive.  Therefore, any error for 
noncompliance with the notice provisions of the VCAA is 
harmless.  In this regard, while perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

However, as the appropriate VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in August 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Entitlement to Death Pension Benefits

Eligibility for VA benefits is governed by statutory and 
regulatory law, which defines an individual's legal status as 
a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes as authorized by 
38 U.S.C.A. § 107 and 38 C.F.R. § 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the National Personnel Records Center 
(NPRC), acting on behalf of the service department, confirmed 
in June 2002 that the veteran had active military service for 
VA purposes (that is, recognized guerrilla service) from 
December 1942 to July 1945.  The service department's 
determination that the veteran had recognized guerrilla 
service, which ended in July 1945, is binding on VA.  38 
C.F.R. § 3.203; see Duro, 2 Vet. App. at 532. 

As noted above, the provisions of 38 U.S.C.A. § 107(a) render 
the survivors of those who served as members of the organized 
military forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946, such as the appellant's 
deceased husband, ineligible for nonservice-connected death 
pension benefits.  The appellant has argued that the U. S. 
acting as a colonial power over the Philippines and its 
inhabitants provides a moral obligation on behalf of its 
government to provide entitlements and benefits equivalent to 
U. S. citizens.  Unfortunately, such a determination is 
outside the legal jurisdiction of the Board.  The Board is 
bound in its decisions by law, VA regulations, instructions 
from the VA Secretary, and precedent opinions of VA General 
Counsel.  38 U.S.C.A. § 7104(c).  Therefore, the appellant's 
claim for entitlement to VA death pension benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.)


Entitlement to Accrued Benefits

When a veteran dies from service-connected disability, DIC is 
paid to his surviving spouse.  38 U.S.C.A. § 1310, 1311.  The 
standards and criteria for determining whether or not a 
disability from which a veteran has died is service connected 
are the same standards and criteria employed for determining 
whether a disability is service connected generally, i.e., 
while the veteran is still alive.  38 U.S.C.A. § 1310.  
Issues involved in a claim for DIC are decided without regard 
to any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106.

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of a claim made by the veteran during his life.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).
Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death, based on existing ratings or 
decisions or based on evidence in the file at the date of 
death, that were due and unpaid for a period not to exceed 
two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121.  Accrued benefits, in contrast to "death 
benefits" such as DIC, death compensation, and death 
pension, "are sums owing to the veteran for prior periods, 
but unpaid at the time of death."  Zevalkink, 102 F.3d at 
1242 (holding that accrued benefits are amounts "due and 
unpaid" prior to the veteran's death and are not in the 
nature of death benefits of the type referred to in 38 U.S.C. 
§ 5310).  See also, Jones v. West, 136 F.3d 1296, 1300 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 90 (1998) ("a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.")  

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c).  The appellant having 
claimed entitlement to accrued benefits, the first inquiry is 
whether she filed a timely claim for accrued benefits within 
one year after the date of death.

In this case, the veteran died on October [redacted], 1995.  The 
appellant submitted an informal claim for accrued benefits on 
March 16, 2001.  See 38 C.F.R. § 3.155.  A formal application 
was received on January 4, 2002.  There is no evidence in the 
claims file, or contention by the appellant, that she filed 
any type of claim for DIC or nonservice-connected pension 
prior to March 2001, over five years after the veteran's 
death.  

The appellant argues that she was unaware of the one-year 
filing requirement for accrued benefits and, presumably as a 
matter of equity, such benefits should be granted to her.  As 
noted above, the Board is bound by the legal requirements of 
law and regulation.  Regardless on the filing deadline, the 
appellant in this case still would not be eligible for 
accrued benefits.  The veteran made no claims during his 
lifetime and no claims were "pending at the time of his 
death."  He was not awarded service connection for any type 
of disability.  The appellant has not made any specific 
allegations or contentions that her husband had filed for VA 
compensation prior to his death.  Therefore, as the 
appellant's claim was not derived from a claim that the 
veteran had pending at the time of his death, it must be 
denied for a lack of legal merit.  Sabonis, supra.  


ORDER

Entitlement to a nonservice-connected death pension is 
denied.

Entitlement to accrued benefits is denied.


REMAND

The Board notes that the appellant's claim for entitlement to 
service connection for the cause of the veteran's death was 
denied in a rating decision issued on August 2, 2002.  The RO 
received the appellant's substantive appeal (VA Form 9) for 
the current case on August 8, 2003.  In this document, the 
appellant commented:

During his tour of duty in the Recognized 
Guerilla, the late [veteran] contracted 
tropical diseases and several years later 
I have observed him to be suffering of 
complication of sickness and eventually 
cause to his death on October [redacted], 1995.  
(Sic)

This statement appears to indicate the appellant's desire for 
Board review of the denial of service connection for the 
cause of the veteran's death.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.201 (An adequate notice of disagreement (NOD) 
consists of a written communication from a claimant 
expressing dissatisfaction with a VA adjudicative 
determination and a desire to contest the result.)  Based on 
the requirements of 38 U.S.C.A. § 7105(b)(1) and 38 C.F.R. 
§ 20.302(a), for a NOD to be timely it must be received 
within one year of the notice of the adverse decision to the 
claimant.  Computing this time limit requires VA not to count 
the first day, but to include the last day of the period in 
question.  Therefore, an NOD to the August 2, 2002 decision 
was required by August 3, 2003.  Since August 3, 2003 was a 
Sunday, the time limit must be extended to Monday August 4, 
2003.  A response postmarked prior to the expiration of the 
applicable time limit (that is, August 4, 2003) will be 
accepted as having been timely filed.  The Form 9 in question 
was date stamped received by VA on August 8, 2003, but no 
postmark is on this form or any of its attachments.  In such 
a case VA is to presume that the NOD was postmarked five days 
prior to the date received by VA.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.305.  Thus, the Board finds that the 
appellant's NOD was received on August 3, 2003 and was 
therefore timely filed.  A SOC was not issued regarding this 
matter.

Based on this analysis, the Board finds that the appellant 
has submitted a timely NOD regarding the issue of entitlement 
to service connection for the cause of the veteran's death.  
Under the circumstances, this issue is not yet ripe for 
appellate review and must be remanded to the AOJ to ensure 
protection of the appellant's due process rights.  See 
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see also Manlincon 
v. West, 12 Vet. App. 238 (1999).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

The VBA AMC should issue an SOC regarding 
the August 2002 decision that denied 
entitlement to service connection for the 
cause of the veteran's death.  The 
appellant and her representative, if any, 
should then be given the opportunity to 
respond thereto.  Only if the appellant 
submits a timely substantive appeal (VA 
Form 9) should this issue be referred 
back to the Board for appellate review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until VA notifies her.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



